Supplement Dated May 22, 2013 To the Current Prospectus and Statement of Additional Information SpectraDirect SpectraSelect Issued by ING USA Annuity and Life Insurance Company Through Its Separate Account U This supplement updates the prospectus and statement of additional information (“SAI”) for your variable annuity contract and any subsequent supplements thereto. Please read it carefully and keep it with your copy of the prospectus and SAI for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. IMPORTANT INFORMATION REGARDING THE COMPANY Information about the ING USA Annuity and Life Insurance Company found in your prospectus and/or Statement of Additional Information is deleted and replaced with the following: ING USA Annuity and Life Insurance Company (“ING USA”) is an Iowa stock life insurance company, which was originally incorporated in Minnesota on January 2, 1973. Until May 7, 2013, ING USA was a wholly owned indirect subsidiary of ING Groep N.V. (“ING”), a global financial services holding company based in The Netherlands. ING USA is authorized to sell insurance and annuities in all states, except New York and the District of Columbia. The obligations under the Contract are solely the responsibility of ING USA Annuity and Life Insurance Company. Pursuant to an agreement with the European Commission (“EC”), ING has agreed to divest itself of ING U.S., Inc. and its subsidiaries, including ING USA (collectively “ING U.S.”), which constitutes ING’s U.S.-based retirement, investment management and insurance operations. To effect this divestment, on May 7, 2013 ING completed an initial public offering (“IPO”) of the common stock of ING U.S. While ING is currently the majority shareholder of the common stock of ING U.S., pursuant to the agreement with the EC mentioned above ING is required to divest itself of at least 25% of ING U.S. by the end of 2013, more than 50% by the end of 2014 and 100% by the end of 2016. IMPORTANT INFORMATION REGARDING THE INVESTMENT PORTFOLIOS The following table reflects investment portfolio name changes since the date of your last prospectus supplement. Fund Name Changes Former Fund Name New Fund Name ING Invesco Van Kampen Comstock Portfolio ING Invesco Comstock Portfolio ING Invesco Van Kampen Equity and Income Portfolio ING Invesco Equity and Income Portfolio ING Invesco Van Kampen Growth and Income Portfolio ING Invesco Growth and Income Portfolio ING Pioneer Fund Portfolio ING Multi-Manager Large Cap Core Portfolio The following investment portfolios are closed to new premiums and transfers. Contract owners who have value in the investment portfolio listed below may leave their contract value in the investment. Closed Investment Portfolios Van Eck VIP Global Hard Assets Fund Open Investment Portfolios During the accumulation phase, you may allocate your premium payments and contract value to any of the investment portfolios available under this Contract, plus any fixed option that is available. You bear the entire investment risk for X.111685-13GW Page 1 of 4 May 2013 amounts you allocate to any investment portfolio, and you may lose your principal. There is no assurance that any of the funds will achieve their respective investment objectives. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the Investment Company Act of 1940. The following table reflects the investment portfolios that are, effective May 1, 2013, open and available to new premiums and transfers under your Contract along with each portfolio’s investment adviser/subadviser and investment objective. Please refer to the funds prospectuses for more detailed information. Fund prospectuses may be obtained free of charge from our Customer Service Center at P.O. Box 9271, Des Moines, Iowa 50306-9271 or call (800) 366-0066, or access the SEC’s website (http://www.sec.gov), or by contacting the SEC Public Reference Room at (202) 942-8090 or call (800) SEC-0330. You may obtain copies of reports and other information about the separate account and the funds, after paying a duplicating fee, by sending an email request to publicinfo@sec.gov or by writing to the SEC Public Reference Room, 100 F Street, N.E., Room 1580, Washington, D.C. 20549-0102. If you received a summary prospectus for any of the funds available through your contract, you may also obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the fund’s summary prospectus. Fund Name and Investment Adviser/Subadviser Investment Objective ING FMR SM Diversified Mid Cap Portfolio* Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: Fidelity Management & Research Company * FMR SM is a service mark of Fidelity Management & Research Company ING Global Bond Portfolio Seeks to maximize total return through a combination of current income and capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC ING Growth and Income Portfolio (Class I) Seeks to maximize total return through investments in a diversified portfolio of common stocks and securities convertible Investment Adviser: ING Investments, LLC into common stocks. It is anticipated that capital appreciation Investment Subadviser: ING Investment Management and investment income will both be major factors in achieving Co. LLC total return. ING Intermediate Bond Portfolio Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its objective through investments in a Investment Adviser: ING Investments, LLC diversified portfolio consisting primarily of debt securities. It is Investment Subadviser: ING Investment Management anticipated that capital appreciation and investment income will Co. LLC both be major factors in achieving total return. ING International Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of a widely accepted International Investment Adviser: ING Investments, LLC Index. Investment Subadviser: ING Investment Management Co. LLC X.111685-13GW Page 2 of 4 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING Invesco Comstock Portfolio Seeks capital growth and income. Investment Adviser: Directed Services LLC Investment Subadviser: Invesco Advisers, Inc. ING Invesco Equity and Income Portfolio Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Investment Subadviser: Invesco Advisers, Inc. ING Invesco Growth and Income Portfolio Seeks long-term growth of capital and income. Investment Adviser: Directed Services LLC Investment Subadviser: Invesco Advisers, Inc. ING Large Cap Growth Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC ING Limited Maturity Bond Portfolio Seeks highest current income consistent with low risk to principal and liquidity and secondarily, seeks to enhance its total Investment Adviser: Directed Services LLC return through capital appreciation when market factors, such as Investment Subadviser: ING Investment Management falling interest rates and rising bond prices, indicate that capital Co. LLC appreciation may be available without significant risk to principal. ING Liquid Assets Portfolio Seeks a high level of current income consistent with the preservation of capital and liquidity. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC ING MFS Total Return Portfolio Seeks above-average income (compared to a portfolio entirely invested in equity securities) consistent with the prudent Investment Adviser: Directed Services LLC employment of capital. Secondarily seeks reasonable Investment Subadviser: Massachusetts Financial opportunity for growth of capital and income. Services Company ING MFS Utilities Portfolio Seeks total return. Investment Adviser: Directed Services LLC Investment Subadviser: Massachusetts Financial Services Company ING Multi-Manager Large Cap Core Portfolio Seeks reasonable income and capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: ColumbiaManagement Investment Advisers, LLC and The London Company of Virginia d/b/a The London Company X.111685-13GW Page 3 of 4 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING PIMCO High Yield Portfolio Seeks maximum total return, consistent with preservation of capital and prudent investment management. Investment Adviser: Directed Services LLC Investment Subadviser: Pacific Investment Management Company LLC ING Russell™ Large Cap Growth Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Top 200 ® Growth Investment Adviser: ING Investments, LLC Index. Investment Subadviser: ING Investment Management Co. LLC ING Russell TM Large Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Top 200 ® Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Russell™ Large Cap Value Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Top 200 ® Value Investment Adviser: ING Investments, LLC Index. Investment Subadviser: ING Investment Management Co. LLC ING Templeton Foreign Equity Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: Templeton Investment Counsel, LLC ING T. Rowe Price International Stock Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING U.S. Stock Index Portfolio Seeks total return. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC Invesco V.I. Global Core Equity Fund Seeks long-term capital appreciation. Investment Adviser: Invesco Advisers, Inc. Morgan Stanley Emerging Markets Debt Seeks high total return by investing primarily in fixed income securities of government and government-related issuers and, to a Investment Adviser: Morgan Stanley Investment lesser extent, of corporate issuers in emerging market countries. Management Inc. Universal Institutional Fund Growth Portfolio Seeks long-term capital appreciation by investing primarily in growth-oriented equity securities of large capitalization Investment Adviser: Morgan Stanley Investment companies. Management Inc. X.111685-13GW Page 4 of 4 May 2013
